Citation Nr: 0924663	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-37 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left ear hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1960 until 
September 1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Seattle, 
Washington.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The VCAA also requires that an 
examination be provided where VA determines it is necessary 
to decide the claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005). In this vein, the 
Court held in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that in disability compensation (service connection) claims, 
the VA must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

In the present case, the service treatment records do not 
reveal treatment or complaints of tinnitus or hearing loss.  
During service, a certification of physical condition, when 
the Veteran was an E4, reflects his denial of ear trouble.  
At separation in 1963, the Veteran's ears were normal and 
acuity was 15/15.

Following separation September 1963, the Veteran had a 
neurology consultation, in May 2002, and hearing was intact 
to finger rub.  In February 2005 the Veteran was given a 
routine evaluation in which his tympanic membranes were 
clear, external auditory canals were patent and gross hearing 
was intact.  No mention of tinnitus was made.  The Board also 
notes that when the Veteran filed his claim for compensation 
in 2006, he reported that the onset of tinnitus and hearing 
loss was in 1996, yet in a written statement he also stated 
that his injuries began in 1960.

The Veteran attributes tinnitus and hearing loss to active 
service.  Specifically, in January 2006 he stated that his 
time spent as a radio operator during service has caused his 
left ear tinnitus.  The AOJ has accepted that the Veteran was 
subject to some level of noise exposure during active 
service.  The record indicates that the Veteran worked in a 
print shop after service, and the Board notes the potential 
for post-service noise exposure in such an occupation.

While cognizant of February 2002 and May 2002 medical 
evidence that hearing was grossly intact and was intact to 
finger rub, the Board accepts the Veteran's lay statements 
that he is experiencing tinnitus and hearing loss and finds 
that additional evidence is needed before a decision may be 
made on the claims.  For this reason, the Veteran should be 
afforded a VA examination to determine whether a compensable 
tinnitus and hearing loss disability in the left ear are 
present, and if so, the etiology of such.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to determine whether he has 
tinnitus or a hearing loss disability and 
to what extent.

2.  The examiner should address the 
etiology of such tinnitus and hearing 
loss, including whether it is attributable 
to noise exposure while in service.  The 
claims file is to be made available to the 
examiner and all opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




